Citation Nr: 1617983	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  15-24 537	)	DATE
	)
	)


THE ISSUE

Entitlement to revision of an April 2, 2012 decision of the Board of Veterans' Appeals (Board) based upon clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel

INTRODUCTION

The Veteran, who is the moving party in this instance, served on active duty from April 1988 to September 1988 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) based on a July 2015 motion filed by the Veteran that sought revision of an April 2012 Board decision on the basis of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 et seq. (2015).  

To briefly clarify the relevant procedural history, the April 2012 Board decision at issue granted the Veteran's claims of entitlement to service connection for the following:  a psychiatric disability (manifested by fatigue, memory problems, anxiety, sleep problems, and depression) as secondary to irritable bowel syndrome (IBS); headaches; diverticulosis, and gastroesophageal reflux disease (GERD).  Additionally, the Board remanded the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for IBS in order to issue a statement of the case (SOC) regarding that particular issue.  See 38 C.F.R. §§  19.26, 19.29 (2015); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Thereafter, a June 2012 RO decision implemented the April 2012 Board decision by granting a 10 percent disability rating for a psychiatric disability (manifested by fatigue, memory problems, anxiety, sleep problems, and depression), effective February 9, 2005; a noncompensable disability rating for headaches, effective December 8, 2003; and a 10 percent disability rating for IBS with diverticulosis and GERD, effective December 8, 2003.  

In July 2012, the Veteran submitted a timely notice of disagreement (NOD) with the June 2012 RO decision, and a statement of the case (SOC) was subsequently issued in March 2014; however, the Veteran did not perfect his substantive appeal by submitting a timely VA Form 9.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).  

In July 2014, the Veteran filed a Notice of Appeal (NOA) with the United States Court of Appeals for Veterans Claims (Court) regarding the April 2012 Board decision.  The Court dismissed the appeal in October 2014 for lack of jurisdiction, as the Veteran's NOA concerning the April 2012 Board decision was untimely.  38 U.S.C.A. §§ 7252(a), 7266(a) (West 2014); See also In re Quigley, 1 Vet. App. 1 (1990).  

Thereafter, in March 2015, the Veteran submitted a statement which was accepted as a motion for reconsideration of the April 2012 Board decision; however, this motion was ultimately denied by the Board.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2015).  In July 2015, the Veteran submitted his CUE motion which is the basis for this decision.  

Additionally, the Board notes that the Veteran was previously represented by Mississippi State Veterans Affairs Board (MSVAB); however, following clarification by VA, and in accordance with his March 2016 statement, the Board has determined that the Veteran desires to represent himself in this appeal.  

To the extent that the Veteran's July 2015 motion alleges CUE within the June 2012 RO decision, the Board is mindful that it lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

Finally, the Board acknowledges the Veteran's April 2016 request to present his case in person before the Board in Washington, DC.  To the extent that this statement could be construed as an ancillary motion under the provisions of 38 C.F.R. § 20.1405(c) (2015) for a hearing to advance argument on his CUE motion, the Board finds that the Veteran has not shown good cause given that his statements do not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the April 2012 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Moreover, insofar as the Veteran's April 2016 statement continues to allege CUE generally within the June 2012 RO decision, that matter has been referred to the AOJ herein as discussed immediately above.  


FINDING OF FACT

The Veteran's July 2015 CUE motion does not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the April 2012 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).

The Veteran's July 2015 CUE motion does not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the April 2012 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Rather, the Veteran has consistently stated that the perceived errors exist in the June 2012 RO decision which implemented the April 2012 Board decision.  To the extent that the Veteran has alleged CUE within the June 2012 RO decision, as noted above, the Board has referred the issue to the AOJ for adjudication in the first instance.  38 C.F.R. § 19.9(b).  

However, because the Veteran's CUE motion with respect to the April 2012 Board decision fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.").  This dismissal under 38 C.F.R. § 20.1404(b) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.  




